(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

   VIRGINIA OFFICE FOR PROTECTION AND ADVO-

    CACY v. STEWART, COMMISSIONER, VIRGINIA 

      DEPARTMENT OF BEHAVIORAL HEALTH

      AND DEVELOPMENTAL SERVICES, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

    No. 09–529.      Argued December 1, 2010—Decided April 19, 2011
Together, the Developmental Disabilities Assistance and Bill of Rights
  Act of 2000 (DD Act) and the Protection and Advocacy for Individuals
  with Mental Illness Act (PAIMI Act) offer States federal money to
  improve, inter alia, medical care for persons with developmental dis
  abilities or mental illness. As a condition of funding, a State must es
  tablish a protection and advocacy (P&A) system “to protect and advo
  cate [those individuals’] rights.”      42 U. S. C. §15043(a)(1).     A
  participating State may appoint either a state agency or a private
  nonprofit entity as its P&A system, but if a state agency it must have
  authority to litigate and freedom from the control of other state agen
  cies or officers. Virginia has appointed an independent state agency,
  petitioner Virginia Office for Protection and Advocacy (VOPA), au
  thorizing it to litigate to secure disabled individuals’ rights, free of
  executive-branch oversight; to operate independently of Virginia’s at
  torney general; and to employ its own lawyers to sue on its behalf.
    While investigating patient deaths and injuries at state mental
  hospitals, VOPA asked respondents—state officials in charge of those
  hospitals—to produce relevant patient records. Respondents refused,
  asserting that a state-law privilege shielded the records from disclo
  sure. VOPA then filed suit in Federal District Court, seeking a dec
  laration that respondents’ refusal to produce the records violated the
  DD and PAIMI Acts and an injunction requiring respondents to pro
  duce the records and refrain in the future from interfering with
  VOPA’s right of access. Respondents moved to dismiss on the ground
2       VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                          v. STEWART
                             Syllabus

    that they are immune from suit under the Eleventh Amendment, but
    the court held that the suit was permitted by the doctrine of Ex parte
    Young, 209 U. S. 123, which normally allows federal courts to award
    prospective relief against state officials for violations of federal law.
    The Fourth Circuit reversed, finding that Ex parte Young did not ap
    ply because the suit was brought by a state agency.
Held: Ex parte Young allows a federal court to hear a lawsuit for pro
 spective relief against state officials brought by another agency of the
 same State. Pp. 4–13.
    (a) Absent a waiver of sovereign immunity by a State itself or a
 valid abrogation by Congress, federal courts may not entertain a pri
 vate person’s suit against a State. Pp. 4–5.
    (b) The doctrine of Ex parte Young, which establishes an important
 limitation on the sovereign-immunity principle, is accepted as neces
 sary to “permit the federal courts to vindicate federal rights.” Penn
 hurst State School and Hospital v. Halderman, 465 U. S. 89. It rests
 on the premise that when a federal court commands a state official to
 do nothing more than refrain from violating federal law, he is not the
 State for sovereign-immunity purposes. It does not apply “when ‘the
 state is the . . . party in interest.’ ” Id., at 101. Pp. 5–6.
    (c) Entertaining VOPA’s action is consistent with precedent and
 does not offend the distinctive interests protected by sovereign im
 munity. Pp. 6–13.
       (1) Verizon Md. Inc. v. Public Serv. Comm’n of Md., 535 U. S.
 635, held that, in determining the Ex parte Young doctrine’s applica
 bility, “a court need only conduct a ‘straightforward inquiry into
 whether [the] complaint alleges an ongoing violation of federal law
 and seeks relief properly characterized as prospective.’ ” Id., at 645.
 VOPA’s suit satisfies that inquiry. Respondents concede that the ac
 tion would be proper were VOPA a private organization rather than a
 state agency. The “general criterion for determining when a suit is in
 fact against the sovereign is the effect of the relief sought,” Penn
 hurst, supra, at 107, not who is bringing the lawsuit. This Court ap
 plied that criterion in Idaho v. Coeur d’Alene Tribe of Idaho, 521 U. S.
 261, which held that an Indian Tribe could not invoke Ex parte Young
 to bring what was essentially a quiet title suit that would “extinguish
 [Idaho’s] control over . . . lands and waters long deemed . . . an inte
 gral part of its territory.” Id., at 282. Respondents have advanced no
 argument that the relief sought here threatens a similar invasion of
 Virginia’s sovereignty. Pp. 7–9.
       (2) Respondents claim that a State’s dignity is diminished when
 a federal court adjudicates a dispute between its components. But a
 State’s stature is not diminished to any greater degree when its own
 agency sues to enforce its officers’ compliance with federal law than
                     Cite as: 563 U. S. ____ (2011)                     3

                                Syllabus

  when a private person does so. Moreover, VOPA’s power to sue state
  officials is a consequence of Virginia’s own decision to establish a
  public P&A system. Not every offense to a State’s dignity constitutes
  a denial of sovereign immunity. The specific indignity against which
  sovereign immunity protects is the insult to a State of being haled
  into court without its consent; that does not occur just because a suit
  happens to be brought by another state agency. Pp. 9–11.
       (3) The apparent novelty of this suit is not likely a consequence
  of past constitutional doubts. In order to invoke the Ex parte Young
  exception, a state agency needs both a federal right that it possesses
  against its parent State and authority to sue state officials to enforce
  that right, free from any internal state-government veto; such condi
  tions rarely coincide. In any event, the principles undergirding the
  Ex parte Young doctrine support its extension to actions of this kind.
  Pp. 12–13.
568 F. 3d 110, reversed and remanded.

   SCALIA, J., delivered the opinion of the Court, in which KENNEDY,
THOMAS, GINSBURG, BREYER, and SOTOMAYOR, JJ., joined. KENNEDY, J.,
filed a concurring opinion, in which THOMAS, J., joined. ROBERTS, C. J.,
filed a dissenting opinion, in which ALITO, J., joined. KAGAN, J., took no
part in the consideration or decision of the case.
                        Cite as: 563 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 09–529
                                   _________________


  VIRGINIA OFFICE FOR PROTECTION AND ADVO- 

   CACY, PETITIONER v. JAMES W. STEWART III, 

     COMMISSIONER, VIRGINIA DEPARTMENT 

        OF BEHAVIORAL HEALTH AND DE- 

         VELOPMENTAL SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FOURTH CIRCUIT

                                 [April 19, 2011] 


   JUSTICE SCALIA delivered the opinion of the Court.
   We consider whether Ex parte Young, 209 U. S. 123
(1908), allows a federal court to hear a lawsuit for prospec
tive relief against state officials brought by another agency
of the same State.
                             I

                            A

  The Developmental Disabilities Assistance and Bill of
Rights Act of 2000 (DD Act), 114 Stat. 1677, 42 U. S. C.
§15001 et seq., offers States federal money to improve
community services, such as medical care and job train
ing, for individuals with developmental disabilities. See
§§15023(a), 15024. As a condition of that funding, a State
must establish a protection and advocacy (P&A) system
“to protect and advocate the rights of individuals with
developmental disabilities.” §15043(a)(1). The P&A sys
tem receives separate federal funds, paid to it directly.
§15042(a) and (b). A second federal law, the Protection
2    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART
                    Opinion of the Court

and Advocacy for Individuals with Mental Illness Act
(PAIMI Act), 100 Stat. 478, 42 U. S. C. §10801 et seq.,
increases that separate funding and extends the mission
of P&A systems to include the mentally ill. §§10802(2),
10803, 10827. At present, every State accepts funds under
these statutes.
   Under the DD and PAIMI Acts, a P&A system must
have certain powers. The system “shall . . . have the
authority to investigate incidents of abuse and neglect . . .
if the incidents are reported to the system or if there is
probable cause to believe that the incidents occurred.”
§15043(a)(2)(B); §10805(a)(1)(A). Subject to certain statu
tory requirements, it must be given access to “all records”
of individuals who may have been abused, see
§15043(a)(2)(I)(iii)(II); §10805(a)(4)(B)(iii), as well as
“other records that are relevant to conducting an investi
gation,” §15043(a)(2)(J)(i). The Acts also require that a
P&A system have authority to “pursue legal, administra
tive, and other appropriate remedies or approaches to
ensure the protection of” its charges. §15043(a)(2)(A)(i);
see §10805(a)(1)(B). And in addition to pressing its own
rights, a P&A system may “pursue administrative, legal,
and other remedies on behalf of” those it protects.
§10805(a)(1)(C); see §15044(b).
   A participating State is free to appoint either a state
agency or a private nonprofit entity as its P&A system.
§15044(a); §10805(c)(1)(B). But in either case, the desig
nated entity must have certain structural features that
ensure its independence from the State’s government. The
DD Act prohibits the Governor from appointing more than
one-third of the members of the system’s governing board,
§15044(a)(2), and restricts the State’s ability to impose
hiring freezes or other measures that would impair the
system’s ability to carry out its mission, §15043(a)(2)(K).
Once a State designates an entity as its P&A system, it
may not change its selection without “good cause.”
                 Cite as: 563 U. S. ____ (2011)           3

                     Opinion of the Court

§15043(a)(4)(A).
   Virginia is one of just eight States that have designated
a government entity as their P&A system. The Virginia
Office for Protection and Advocacy (VOPA) is an “inde
pendent state agency.” Va. Code Ann. §51.5–39.2(A)
(Lexis 2009). Its board consists of eleven “nonlegislative
citizen members,” of whom only three are appointed by
the Governor. §51.5–39.2(B). The remaining eight are
appointed by components of the legislature: five by the
Speaker of the House of Delegates, and three by the Sen
ate Committee on Rules. Ibid. VOPA itself nominates
candidates for consideration, and the statute instructs the
appointing officials that they “shall seriously consider the
persons nominated and appoint such persons whenever
feasible.” Ibid. Board members serve for fixed terms and
are removable only by a court and only for specified rea
sons. See §51.5–39.2(C) and (F); §24.2–233 and 234 (Lexis
2006).
   VOPA enjoys authority to litigate free of executive
branch oversight. It operates independently of the Attor
ney General of Virginia and employs its own lawyers, who
are statutorily authorized to sue on VOPA’s behalf. §51.5–
39.2(A); §2.2–510(5) (Lexis 2008). And Virginia law spe
cifically empowers VOPA to “initiate any proceedings to
secure the rights” of disabled individuals. §51.5–39.2(A).
                             B
   In 2006, VOPA opened an investigation into the deaths
of two patients and injuries to a third at state-run mental
hospitals. It asked respondents—state officials in charge
of those institutions—to produce any records related to
risk-management or mortality reviews conducted by the
hospitals with respect to those patients. Respondents
refused, asserting that the records were protected by a
state-law privilege shielding medical peer-review materi
als from disclosure.
4       VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                          v. STEWART
                       Opinion of the Court

  VOPA then brought this action in the United States
District Court for the Eastern District of Virginia, alleging
that the DD and PAIMI Acts entitled it to the peer-review
records, notwithstanding any state-law privilege that
might apply. It sought a declaration that respondents’
refusal to produce the records violated the DD and PAIMI
Acts, along with an injunction requiring respondents to
provide access to the records and refrain in the future
from interfering with VOPA’s right of access to them.
Respondents moved to dismiss the action on the grounds
that they are immune from suit under the Eleventh
Amendment. The District Court denied the motion. In its
view, the suit was permitted by the doctrine of Ex parte
Young, which normally allows federal courts to award
prospective relief against state officials for violations of
federal law. Virginia v. Reinhard, 2008 WL 2795940, *6
(ED Va., July 18, 2008).
  The Court of Appeals reversed. Virginia v. Reinhard,
568 F. 3d 110 (CA4 2009). Believing VOPA’s lawsuit to be
an “intramural contest” that “encroaches more severely on
the dignity and sovereignty of the states than an Ex parte
Young action brought by a private plaintiff,” the Court of
Appeals concluded it was not authorized by that case. Id.,
at 119–120 (internal quotation marks omitted).
  We granted certiorari. 561 U. S. ____ (2010).
                            II 

                            A

  Sovereign immunity is the privilege of the sovereign not
to be sued without its consent. The language of the Elev
enth Amendment1 only eliminates the basis for our judg
——————
    1 The
        Eleventh Amendment reads as follows:
  “The Judicial power of the United States shall not be construed to
extend to any suit in law or equity, commenced or prosecuted against
one of the United States by Citizens of another State, or by Citizens or
Subjects of any Foreign State.”
                     Cite as: 563 U. S. ____ (2011)                   5

                         Opinion of the Court

ment in the famous case of Chisholm v. Georgia, 2 Dall.
419 (1793), which involved a suit against a State by a
noncitizen of the State. Since Hans v. Louisiana, 134
U. S. 1 (1890), however, we have understood the Eleventh
Amendment to confirm the structural understanding that
States entered the Union with their sovereign immunity
intact, unlimited by Article III’s jurisdictional grant.
Blatchford v. Native Village of Noatak, 501 U. S. 775, 779
(1991); see Pennhurst State School and Hospital v. Hal
derman, 465 U. S. 89, 98 (1984). Our cases hold that the
States have retained their traditional immunity from suit,
“except as altered by the plan of the Convention or certain
constitutional amendments.” Alden v. Maine, 527 U. S.
706, 713 (1999). A State may waive its sovereign immu
nity at its pleasure, College Savings Bank v. Florida Pre
paid Postsecondary Ed. Expense Bd., 527 U. S. 666, 675–
676 (1999), and in some circumstances Congress may
abrogate it by appropriate legislation.2 But absent waiver
or valid abrogation, federal courts may not entertain a
private person’s suit against a State.
                             B
  In Ex parte Young, 209 U. S. 123, we established an
important limit on the sovereign-immunity principle.
That case involved a challenge to a Minnesota law reduc
ing the freight rates that railroads could charge. A rail
road shareholder claimed that the new rates were un
constitutionally confiscatory, and obtained a federal
injunction against Edward Young, the Attorney General of
Minnesota, forbidding him in his official capacity to en
force the state law. Perkins v. Northern Pacific R. Co., 155
F. 445 (CC Minn. 1907). When Young violated the injunc
——————
  2 We  have recognized that Congress may abrogate a State’s immunity
when it acts under §5 of the Fourteenth Amendment, Seminole Tribe of
Fla. v. Florida, 517 U. S. 44, 59 (1996), but not when it acts under its
original Article I authority to regulate commerce, id., at 65–66.
6    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART
                    Opinion of the Court

tion by initiating an enforcement action in state court, the
Circuit Court held him in contempt and committed him to
federal custody. In his habeas corpus application in this
Court, Young challenged his confinement by arguing that
Minnesota’s sovereign immunity deprived the federal
court of jurisdiction to enjoin him from performing his
official duties.
   We disagreed. We explained that because an unconsti
tutional legislative enactment is “void,” a state official who
enforces that law “comes into conflict with the superior
authority of [the] Constitution,” and therefore is “stripped
of his official or representative character and is subjected
in his person to the consequences of his individual con
duct. The State has no power to impart to him any immu
nity from responsibility to the supreme authority of the
United States.” 209 U. S., at 159–160.
   This doctrine has existed alongside our sovereign
immunity jurisprudence for more than a century, accepted
as necessary to “permit the federal courts to vindicate
federal rights.” Pennhurst, 465 U. S., at 105. It rests on
the premise—less delicately called a “fiction,” id., at 114,
n. 25—that when a federal court commands a state official
to do nothing more than refrain from violating federal law,
he is not the State for sovereign-immunity purposes. The
doctrine is limited to that precise situation, and does not
apply “when ‘the state is the real, substantial party in
interest,’ ” id., at 101 (quoting Ford Motor Co. v. Depart
ment of Treasury of Ind., 323 U. S. 459, 464 (1945)), as
when the “ ‘judgment sought would expend itself on the
public treasury or domain, or interfere with public ad
ministration,’ ” 465 U. S., at 101, n. 11 (quoting Dugan v.
Rank, 372 U. S. 609, 620 (1963)).
                             C
  This case requires us to decide how to apply the Ex parte
Young doctrine to a suit brought by an independent state
                    Cite as: 563 U. S. ____ (2011)                  7

                        Opinion of the Court

agency claiming to possess federal rights. Although we
have never encountered such a suit before, we are satis
fied that entertaining VOPA’s action is consistent with our
precedents and does not offend the distinctive interests
protected by sovereign immunity.
                             1
   In Verizon Md. Inc. v. Public Serv. Comm’n of Md., 535
U. S. 635 (2002), we held that “[i]n determining whether
the doctrine of Ex parte Young avoids an Eleventh Amend
ment bar to suit, a court need only conduct a ‘straightfor
ward inquiry into whether [the] complaint alleges an
ongoing violation of federal law and seeks relief properly
characterized as prospective.’ ” Id., at 645 (quoting Idaho
v. Coeur d’Alene Tribe of Idaho, 521 U. S. 261, 296 (1997)
(O’Connor, J., concurring in part and concurring in judg
ment)). There is no doubt VOPA’s suit satisfies that
straightforward inquiry. It alleges that respondents’
refusal to produce the requested medical records violates
federal law; and it seeks an injunction requiring the pro
duction of the records, which would prospectively abate
the alleged violation. Respondents concede that were
VOPA a private organization rather than a state agency,
the doctrine would permit this action to proceed.3
——————
  3 The dissent is mistaken when it claims that applying the Verizon
Maryland test would mean two of our cases were “wrongly decided.”
Post, at 4 (opinion of ROBERTS, C. J.). We discuss the first of those
cases, Coeur d’Alene Tribe, below. Infra, at 8. As for the second,
Seminole Tribe, supra, it is inapposite. The reason we refused to
permit suit to proceed in that case was that the Indian Gaming Regula
tory Act created an alternative remedial scheme that would be under
mined by permitting Ex parte Young suits; Congress, we said, had
foreclosed recourse to the doctrine. See Seminole Tribe, supra, at 73–
76.
    Respondents now argue—for the first time in this litigation—that
the DD and PAIMI Acts have the same effect here. We reject that
suggestion. The fact that the Federal Government can exercise over
sight of a federal spending program and even withhold or withdraw
8    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART
                    Opinion of the Court

   We see no reason for a different result here. Although
respondents argue that VOPA’s status as a state agency
changes the calculus, there is no warrant in our cases for
making the validity of an Ex parte Young action turn on
the identity of the plaintiff. To be sure, we have been
willing to police abuses of the doctrine that threaten to
evade sovereign immunity. To do otherwise “would be
to adhere to an empty formalism.” Coeur d’Alene Tribe,
supra, at 270. But (as the dissent concedes, post, at 8
(opinion of ROBERTS, C. J.)) the limits we have recognized
reflect the principle that the “general criterion for deter
mining when a suit is in fact against the sovereign is the
effect of the relief sought,” Pennhurst, supra, at 107, not
who is bringing the lawsuit. Thus, Ex parte Young cannot
be used to obtain an injunction requiring the payment of
funds from the State’s treasury, see Edelman v. Jordan,
415 U. S. 651, 666 (1974); or an order for specific perform
ance of a State’s contract, see id., at 666–667; In re Ayers,
123 U. S. 443 (1887).
   Coeur d’Alene Tribe, on which respondents heavily rely,
is an application of this principle. There we refused to
allow an Indian Tribe to use Ex parte Young to obtain
injunctive and declaratory relief establishing its exclusive
right to the use and enjoyment of certain submerged lands
in Idaho and the invalidity of all state statutes and regu
lations governing that land. 521 U. S., at 265. We deter
mined that the suit was “the functional equivalent of a
quiet title suit against Idaho,” would “extinguish . . . the
State’s control over a vast reach of lands and waters long
deemed by the State to be an integral part of its territory,”
and thus was barred by sovereign immunity. Id., at 282.
——————
funds—which are the chief statutory features respondents point to—
does not demonstrate that Congress has “displayed an intent not to
provide the ‘more complete and more immediate relief’ that would
otherwise be available under Ex parte Young.” Verizon Maryland, 535
U. S., at 647 (quoting Seminole Tribe, 517 U. S., at 75).
                     Cite as: 563 U. S. ____ (2011)                   9

                         Opinion of the Court

  Respondents have advanced no argument that the relief
sought in this case threatens any similar invasion of Vir
ginia’s sovereignty. Indeed, they concede that the very
injunction VOPA requests could properly be awarded by a
federal court at the instance of a private P&A system.
                               2
   Respondents and the dissent argue that entertaining
VOPA’s lawsuit in a federal forum would nevertheless
infringe Virginia’s sovereign interests because it dimin
ishes the dignity of a State for a federal court to adjudicate
a dispute between its components. See Brief for Respon
dents 23–26; post, at 4–8 (arguing that “ ‘special sover
eignty interests’ ” bar VOPA’s lawsuit (quoting Coeur
d’Alene Tribe, supra, at 281)). We disagree. As an initial
matter, we do not understand how a State’s stature could
be diminished to any greater degree when its own agency
polices its officers’ compliance with their federal obliga
tions, than when a private person hales those officers into
federal court for that same purpose—something everyone
agrees is proper.4 And in this case, of course, VOPA’s
power to sue state officials is a consequence of Virginia’s
own decision to establish a public, rather than a private,
P&A system. We fail to perceive what Eleventh Amend
ment indignity is visited on the Commonwealth when, by
operation of its own laws, VOPA is admitted to federal

——————
  4 The dissent compares VOPA’s lawsuit to such indignities as “canni

balism” and “patricide,” since it is a greater “affront to someone’s
dignity to be sued by a brother than to be sued by a stranger.” Post, at
9. We think the dissent’s principle of familial affront less than univer
sally applicable, even with respect to real families, never mind govern
mental siblings. Most of us would probably prefer contesting a testa
mentary disposition with a relative to contesting it with a stranger.
And confining one’s child to his room is called grounding, while confin
ing a stranger’s child is called kidnaping. Jurisdiction over this case
does not depend on which is the most apt comparison.
10    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                        v. STEWART
                     Opinion of the Court

court as a plaintiff.5
  But even if it were true that the State’s dignity were
offended in some way by the maintenance of this action in
federal court, that would not prove respondents’ case.
Denial of sovereign immunity, to be sure, offends the
dignity of a State; but not every offense to the dignity of a
State constitutes a denial of sovereign immunity. The
specific indignity against which sovereign immunity pro
tects is the insult to a State of being haled into court
without its consent. That effectively occurs, our cases
reasonably conclude, when (for example) the object of the
suit against a state officer is to reach funds in the state
treasury or acquire state lands; it does not occur just
because the suit happens to be brought by another state
agency. Respondents’ asserted dignitary harm is simply
unconnected to the sovereign-immunity interest.
  The dissent complains that applying Ex parte Young to
this lawsuit divides Virginia against itself, since the op
posing parties are both creatures of the Commonwealth.
Post, at 7. Even if that were a distinctive consequence of
letting this suit proceed in federal court, it would have
nothing to do with the concern of sovereign-immunity—
whether the suit is against an unconsenting State, rather
than against its officers. But it is not a consequence of the
federal nature of the forum. The same result will follow if
the federal claim is sued upon in state court, as the dis
sent would require. There also, “[w]hatever the decision
——————
  5 The dissent accuses us of circular reasoning, because we “wrongly

assum[e] [that] Virginia knew in advance the answer to the question
presented in this case.” Post, at 10. That would be true if we were
relying on the Commonwealth’s waiver of sovereign immunity. We are
not. We rely upon Ex parte Young. We say that Virginia has only itself
to blame for the position in which it finds itself, not because it con
sented to suit, but because it created a state entity to sue, instead of
leaving the task to a private entity. It did not have to know that this
would allow suit in federal court. Know or not know, Ex parte Young
produces that result.
                      Cite as: 563 U. S. ____ (2011)                    11

                          Opinion of the Court

in the litigation, . . . [t]he Commonwealth will win[, a]nd
the Commonwealth will lose.” Ibid. Nor would sending
the matter to state court even avoid the prospect that “a
federal judge will resolve which part of the Common
wealth will prevail,” ibid., since the state-court loser could
always ask this Court to review the matter by certiorari.
(Or is that appeal also to be disallowed on grounds of
sovereign immunity? But see Cohens v. Virginia, 6
Wheat. 264 (1821).)6 And of course precisely the same
thing would happen if respondents specifically waived
their sovereign-immunity objections in this very case. Yet
no one would contend that despite the waiver, sovereign
immunity forbade the suit. So also here: If, by reason of
Ex parte Young, there has been no violation of sovereign
immunity, the prospect of a federal judge’s resolving
VOPA’s dispute with respondents does not make it so.
   We do not doubt, of course, that there are limits on the
Federal Government’s power to affect the internal opera
tions of a State. See, e.g., Printz v. United States, 521
U. S. 898 (1997) (Congress may not commandeer state
officers); Coyle v. Smith, 221 U. S. 559, 579 (1911) (Con
gress may not dictate a State’s capital). But those limits
must be found in some textual provision or structural
premise of the Constitution. Additional limits cannot be
smuggled in under the Eleventh Amendment by barring a
suit in federal court that does not violate the State’s sov
ereign immunity. 7
——————
  6 The dissent agrees that because of the “ ‘constitutional plan,’ ” post,

at 8, n. 3 (quoting McKesson Corp. v. Division of Alcoholic Beverages
and Tobacco, Fla. Dept. of Business Regulation, 496 U. S. 18, 30 (1990),
this Court can adjudicate disputes between state agencies without
offending sovereign immunity. But explaining away exceptions to its
theory does not advance the ball. It has not demonstrated that sover
eign immunity has anything at all to say about federal courts’ adjudi
cating interagency disputes.
  7 We have no occasion to pass on other questions of federalism lurk

ing in this case, such as whether the DD or PAIMI Acts are a proper
12    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                        v. STEWART
                     Opinion of the Court

                              3
  A weightier objection, perhaps, is the relative novelty of
this lawsuit. Respondents rightly observe that federal
courts have not often encountered lawsuits brought by
state agencies against other state officials. That does give
us pause. Lack of historical precedent can indicate a
constitutional infirmity, see, e.g., Free Enterprise Fund v.
Public Company Accounting Oversight Bd., 561 U. S. ____,
____ (2010) (slip op., at 25), and our sovereign-immunity
decisions have traditionally warned against “ ‘anomalous
and unheard-of proceedings or suits,’ ” Alden, 527 U. S., at
727 (quoting Hans, 134 U. S., at 18).
  Novelty, however, is often the consequence of past con
stitutional doubts, but we have no reason to believe that is
the case here. In order to invoke the Ex parte Young
exception to sovereign immunity, a state agency needs two
things: first, a federal right that it possesses against its
parent State; and second, authority to sue other state
officials to enforce that right, free from any internal veto
wielded by the state government. These conditions will
rarely coincide—and at least the latter of them cannot
exist without the consent of the State that created the
agency and defined its powers.            See post, at 3–4
(KENNEDY, J., concurring). We are unaware that the
necessary conditions have ever presented themselves
except in connection with the DD and PAIMI Acts, and the
parties have referred us to no examples.8 Thus, the ap
——————
exercise of Congress’s enumerated powers. As JUSTICE KENNEDY ob
serves, whether the Acts run afoul of some other constitutional pro
vision (i.e., besides the Eleventh Amendment) “cannot be permitted
to distort the antecedent question of jurisdiction.” Post, at 5 (concur
ring opinion).
   8 We think greatly exaggerated the dissent’s concern that, “[g]iven the

number of state agencies across the country that enjoy independent
litigating authority,” today’s decision “could potentially lead to all sorts
of litigation in federal courts addressing internal state government
                    Cite as: 563 U. S. ____ (2011)                 13

                        Opinion of the Court

parent novelty of this sort of suit does not at all suggest its
unconstitutionality. In any event, we are satisfied, for the
reasons we have explained, that—novelty notwithstand
ing—the principles undergirding the Ex parte Young doc
trine support its application to actions of this kind.
                      *      *    *
  Like the Court of Appeals, we are mindful of the central
role autonomous States play in our federal system, and
wary of approving new encroachments on their sover
eignty. But we conclude no such encroachment is occa
sioned by straightforwardly applying Ex parte Young to
allow this suit. It was Virginia law that created VOPA
and gave it the power to sue state officials. In that cir
cumstance, the Eleventh Amendment presents no obstacle
to VOPA’s ability to invoke federal jurisdiction on the
same terms as any other litigant.
  We reverse the judgment of the Court of Appeals and
remand the case for further proceedings consistent with
this opinion.
                                           It is so ordered.

  JUSTICE KAGAN took no part in the consideration or
decision of this case.




——————
disputes.” Post, at 11. Such litigation cannot occur unless the state
agency has been given a federal right of its own to vindicate (as VOPA
alleges it has been given under the highly unusual statute at issue
here).
                  Cite as: 563 U. S. ____ (2011)             1

                    KENNEDY, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 09–529
                          _________________


  VIRGINIA OFFICE FOR PROTECTION AND ADVO- 

   CACY, PETITIONER v. JAMES W. STEWART, III, 

     COMMISSIONER, VIRGINIA DEPARTMENT 

        OF BEHAVIORAL HEALTH AND DE- 

         VELOPMENTAL SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FOURTH CIRCUIT

                         [April 19, 2011] 


   JUSTICE KENNEDY, with whom JUSTICE THOMAS joins,
concurring.
   Ex parte Young, 209 U. S. 123 (1908), recognized a
narrow limitation on state sovereign immunity, permitting
railroad stockholders to enjoin enforcement of unconsti
tutional rate regulations. That negative injunction was
nothing more than the pre-emptive assertion in equity of a
defense that would otherwise have been available in the
State’s enforcement proceedings at law. Id., at 165–166;
see also Harrison, Ex Parte Young, 60 Stan. L. Rev. 989,
997–999 (2008).
   The Court has expanded the Young exception far beyond
its original office in order “to vindicate the federal interest
in assuring the supremacy of [federal] law,” Green v.
Mansour, 474 U. S. 64, 68 (1985), but not without careful
attention in each case to the sovereign interests of the
State. See Verizon Md. Inc. v. Public Serv. Comm’n of
Md., 535 U. S. 635, 649 (2002) (KENNEDY, J., concurring).
In Edelman v. Jordan, 415 U. S. 651 (1974), for example,
the Court applied the exception to an affirmative prospec
tive order but not to equitable restitution, for the latter
was too similar to an award of damages against the State.
2    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART
                   KENNEDY, J., concurring

Id., at 668; see Pennhurst State School and Hospital v.
Halderman, 465 U. S. 89, 103 (1984) (“Under the theory
of Young, such a suit [for restitution] would not be one
against the State since the federal-law allegation would
strip the state officer of his official authority. Neverthe
less, retroactive relief was barred by the Eleventh
Amendment”). And Pennhurst declined to extend Young
to suits alleging a state-law violation, for without the need
to ensure the supremacy of federal law there was no justi
fication for restricting state sovereignty. 465 U. S., at
105–106.
   The “straightforward inquiry” of Verizon Md. derives
from Edelman and Pennhurst, both of which defined im
portant limits on Young in order to respect state sover
eignty while still adhering to principles necessary to im
plement the Supremacy Clause. As a result, Verizon Md.
incorporates the very balancing it might at first seem to
reject. Verizon Md. itself was an easy case, for it involved
the same kind of preenforcement assertion of a defense
that was at issue in Young. But when Young’s application
is explored in novel contexts, as in Idaho v. Coeur d’Alene
Tribe of Idaho, 521 U. S. 261 (1997), and also in this case,
the inquiry “proves more complex,” Verizon Md., supra, at
648 (KENNEDY, J., concurring).
   In this case, in my view, the Virginia Office for Protec
tion and Advocacy may rely on Young, despite the some
what striking novelty of permitting a state agency to sue
officials of the same State in federal court. In the posture
of the case as it comes before the Court, it must be as
sumed that VOPA has a federal right to the records it
seeks, and so the extension of Young would vindicate the
Supremacy Clause. To be balanced against this important
interest is the need to preserve “the dignity and respect
afforded a State, which the immunity is designed to pro
tect.” Coeur d’Alene, supra, at 268. Permitting a state
agency like VOPA to sue officials of the same State does
                  Cite as: 563 U. S. ____ (2011)            3

                    KENNEDY, J., concurring

implicate the State’s important sovereign interest in using
its own courts to control the distribution of power among
its own agents. But the affront to the State’s dignity is
diminished to some extent when it is noted that if the
State had elected the alternate course of designating a
private protection and advocacy system it then would have
avoided any risk of internal conflict while still participat
ing in the federal program. The availability of that alter
nate course does not, in my view, weigh much in favor of
the validity of the underlying federal scheme, but the only
question here is the reach of the Young exception.
   Virginia’s concern that the holding here upsets the
federal balance is further mitigated by the various protec
tions built into the structure of federal litigation to ensure
that state officials do not too often call upon the federal
courts to resolve their intramural disputes.
   First, and most important, state law must authorize an
agency or official to sue another arm of the State. If
States do not wish to see their internal conflicts aired in
federal court, they need not empower their officers or
agencies to sue one another in a federal forum. And if
state officers are not by state law empowered to sue, they
may invoke federal jurisdiction only in their personal
capacities.
   Second, to the extent there is some doubt under state
law as to an officer’s or agency’s power to sue, or any other
state-law issue that may be dispositive, federal courts
should abstain under Railroad Comm’n of Tex. v. Pullman
Co., 312 U. S. 496 (1941). Pullman recognizes the impor
tance of state sovereignty by limiting federal judicial
intervention in state affairs to cases where intervention is
necessary. If an open question of state-law would resolve
a dispute, then federal courts may wait for the resolution
of the state-law issue before adjudicating the merits.
Likewise, certification of questions of state law to the state
courts may pretermit an otherwise sensitive federal con
4    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART
                   KENNEDY, J., concurring

troversy. Lehman Brothers v. Schein, 416 U. S. 386, 391
(1974) (Certification “helps build a cooperative judicial
federalism”).
   Finally, federal law does not often create rights for state
officials or agencies to assert against other arms of the
State. True, officials may assert that their personal fed
eral rights are violated by unlawful state action, for exam
ple where the State engages in discriminatory employ
ment practices. But the statutory framework in the case
now before the Court is unusual in that it vests a state
agency itself with federal rights against the State. Stat
utes tend to protect the rights of individuals, not officers
or agencies, and the Constitution’s rights-creating Clauses
protect persons rather than officers. Because the Young
exception is available only to those who assert federal
violations, the paucity of federal rights vested in govern
ment officials makes the scope of the holding here a nar
row one.
   All this is simply to underscore that the program at
issue may present constitutional questions but that the
parties do not raise them in this litigation. Virginia does
not argue, for example, that Congress exceeded its spend
ing power under Article I, §8 by forcing a state that wishes
to designate a public agency as its advocacy system to
allow intramural suits like the instant one or by requiring
that the agency be structured as Congress directs. E.g., 42
U. S. C. §15043(a)(2)(G) (system must “be independent of
any agency that provides treatment, services, or habilita
tion to individuals with developmental disabilities”);
§15044(a)(2) (“[N]ot more than 1/3 of the members of the
governing board may be appointed by the chief executive
officer of the State”). Young—a court-made doctrine based
on convenience, fiction, or both—neither implicates nor
subsumes these more fundamental concerns regarding the
excessive exercise of federal power. The Court should be
most cautious before deciding cases that might later lead
                  Cite as: 563 U. S. ____ (2011)              5

                     KENNEDY, J., concurring

to a general principle that the National Government can
condition receipt of funds on the State’s agreement to
make far-reaching changes with respect to its governmen
tal structure or its basic policies of governance in matters
within its special competence. Assuming, as the Court
must, that the statutes here are constitutional, the narrow
question is whether VOPA may rely on Young to avoid the
sovereign immunity bar.
  One might doubt whether the constitutional question
may be so severed from the Young analysis. The Court
wields Young in the name of the Supremacy Clause only to
vindicate important federal rights. Perhaps this Court
should not extend the fiction in the name of claims that
may rest on unconstitutional foundations. This concern is
misplaced. The canon of constitutional avoidance directs
courts to prefer the interpretation of a statute that pre
serves its validity, but the specter of a statute’s unconsti
tutionality cannot be permitted to distort the antecedent
question of jurisdiction. Courts interpret and evaluate a
statute only after confirming their authority to adjudicate
the case before them. To decline to adjudicate a federal
right for fear of its potential unconstitutionality is in effect
to invalidate the right in the quest to save it. The Court
should not permit the commission of acts that violate a
federal right on the mere suspicion that Congress acted
beyond its authority. Because the suit must be assumed
to vindicate the Supremacy Clause and poses no serious
affront to state sovereignty in light of the options available
to the State under the program, it may proceed.
  With these observations, I join the Court’s opinion.
                  Cite as: 563 U. S. ____ (2011)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 09–529
                          _________________


  VIRGINIA OFFICE FOR PROTECTION AND ADVO- 

   CACY, PETITIONER v. JAMES W. STEWART, III, 

     COMMISSIONER, VIRGINIA DEPARTMENT 

        OF BEHAVIORAL HEALTH AND DE- 

         VELOPMENTAL SERVICES, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FOURTH CIRCUIT

                         [April 19, 2011] 


   CHIEF JUSTICE ROBERTS, with whom JUSTICE ALITO
joins, dissenting.
   Today the Court holds that a state agency may sue
officials acting on behalf of the State in federal court. This
has never happened before. In order to reach this unset
tling result, the Court extends the fiction of Ex parte
Young—what we have called an “empty formalism”—well
beyond the circumstances of that case. Because I cannot
subscribe to such a substantial and novel expansion of
what we have also called “a narrow exception” to a State’s
sovereign immunity, I respectfully dissent.
                            I

                            A

  “The federal system established by our Constitution
preserves the sovereign status of the States.” Alden v.
Maine, 527 U. S. 706, 714 (1999). As confirmed by the
Eleventh Amendment, “[a]n integral component of that
residuary and inviolable sovereignty” is the States’ “im
munity from private suits.” Federal Maritime Comm’n v.
South Carolina Ports Authority, 535 U. S. 743, 751–753
(2002) (internal quotation marks omitted); Hans v. Louisi
2    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART 

                  ROBERTS, C. J., dissenting


ana, 134 U. S. 1, 13 (1890) (“ ‘It is inherent in the nature of
sovereignty not to be amenable to the suit of an individual
without its consent’ ” (quoting The Federalist No. 81 (A.
Hamilton))). “The preeminent purpose of state sovereign
immunity is to accord States the dignity that is consistent
with their status as sovereign entities.” Federal Maritime
Comm’n, supra, at 760. Accordingly, any time a State is
haled into federal court against its will, “the dignity and
respect afforded [that] State, which [sovereign] immunity
is designed to protect, are placed in jeopardy.” Idaho v.
Coeur d’Alene Tribe of Idaho, 521 U. S. 261, 268 (1997).
The immunity does not turn on whether relief will be
awarded; “[t]he Eleventh Amendment is concerned not
only with the States’ ability to withstand suit, but with
their privilege not to be sued.” Puerto Rico Aqueduct and
Sewer Authority v. Metcalf & Eddy, Inc., 506 U. S. 139,
147, n. 5 (1993). See Federal Maritime Comm’n, supra, at
769 (“the primary function of sovereign immunity is not to
protect state treasuries, but to afford the States the dig
nity and respect due sovereign entities” (citation omitted)).
  Because of the key role state sovereign immunity plays
in our federal system, the Court has recognized only a few
exceptions to that immunity. The sole one relevant here is
the “narrow exception,” Seminole Tribe of Fla. v. Florida,
517 U. S. 44, 76 (1996), established by our decision in Ex
parte Young, 209 U. S. 123 (1908). In Ex parte Young, the
Court held that private litigants could seek an injunction
in federal court against a state official, prohibiting him
from enforcing a state law claimed to violate the Federal
Constitution. See id., at 159–168. As we have often ob
served, Ex parte Young rests on the “obvious fiction,”
Coeur d’Alene Tribe, supra, at 270, that such a suit is not
really against the State, but rather against an individual
who has been “stripped of his official or representative
character” because of his unlawful conduct, Ex parte
                     Cite as: 563 U. S. ____ (2011)                    3

                       ROBERTS, C. J., dissenting

Young, supra, at 159–160.1
  While we have consistently acknowledged the important
role Ex parte Young plays in “promot[ing] the vindication
of federal rights,” we have been cautious not to give that
decision “an expansive interpretation.” Pennhurst State
School and Hospital v. Halderman, 465 U. S. 89, 105, 102
(1984). Indeed, the history of our Ex parte Young juris
prudence has largely been focused on ensuring that this
narrow exception is “narrowly construed,” 465 U. S., at
114, n. 25. We have, for example, held that the fiction of
Ex parte Young does not extend to suits where the plaintiff
seeks retroactive relief, Edelman v. Jordan, 415 U. S. 651,
678 (1974); where the claimed violations are based on
state law, Pennhurst, supra, at 106; where the federal law
violation is no longer “ongoing,” Green v. Mansour, 474
U. S. 64, 71 (1985); “where Congress has prescribed a
detailed remedial scheme for the enforcement against a
State” of the claimed federal right, Seminole Tribe, supra,
at 74; and where “special sovereignty interests” are impli
cated, Coeur d’Alene Tribe, supra, at 281.
  We recently stated that when “determining whether the
doctrine of Ex parte Young avoids an Eleventh Amend
ment bar to suit, a court need only conduct a straightfor
ward inquiry into whether [the] complaint alleges an
ongoing violation of federal law and seeks relief properly
characterized as prospective.” Verizon Md. Inc. v. Public
Serv. Comm’n of Md., 535 U. S. 635, 645 (2002) (internal
quotation marks omitted). But not every plaintiff who
complies with these prerequisites will be able to bring suit
under Ex parte Young. Indeed, in Verizon itself the Court
went beyond its so-called straightforward inquiry in con
——————
   1 Ex parte Young also rests on the “well-recognized irony that an offi

cial’s unconstitutional conduct constitutes state action under the
Fourteenth Amendment but not the Eleventh Amendment.” Pennhurst
State School and Hospital v. Halderman, 465 U. S. 89, 105 (1984)
(internal quotation marks omitted).
4     VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                        v. STEWART 

                   ROBERTS, C. J., dissenting


sidering whether Ex parte Young applied. After deciding
the plaintiffs “clearly satisfie[d]” the “straightforward
inquiry,” the Court went on to examine whether Congress
had created a detailed remedial scheme like the one in
Seminole Tribe. 535 U. S., at 645, 647–648 (internal
quotation marks omitted). Only after determining that
Congress had not done so did the Court conclude that the
suit could go forward under Ex parte Young.
  If Verizon’s formulation set forth the only requirements
for bringing an action under Ex parte Young, two of our
recent precedents were wrongly decided. In Seminole
Tribe, the Court acknowledged that it had often “found
federal jurisdiction over a suit against a state official when
that suit seeks only prospective injunctive relief in order
to end a continuing violation of federal law.” 517 U. S., at
73 (internal quotation marks omitted). The Court held,
however, that the “situation presented” there was “suffi
ciently different from that giving rise to the traditional Ex
parte Young action so as to preclude the availability of
that doctrine.” Ibid.2
  In Coeur d’Alene Tribe, the Court recognized that an
“allegation of an ongoing violation of federal law where the
requested relief is prospective is ordinarily sufficient to
invoke the Young fiction.” 521 U. S., at 281 (emphasis
added). The Court held, however, that the action could
not proceed under Ex parte Young because it implicated
“special sovereignty interests”—in that case, the State’s
——————
  2 While I agree that in Seminole Tribe “we refused to permit suit to

proceed” under Ex parte Young because Congress “had foreclosed
recourse to the doctrine,” ante, at 7, n. 3, that simply confirms my point
that the availability of Young depends on more than just whether
Verizon’s prescribed inquiry is satisfied. In short, Seminole Tribe
makes clear that a plaintiff who files a “complaint alleg[ing] an ongoing
violation of federal law and seeks relief properly characterized as
prospective,” Verizon, 535 U. S., at 645 (internal quotation marks
omitted), may nonetheless be barred from pursuing an action under
Young.
                 Cite as: 563 U. S. ____ (2011)            5

                   ROBERTS, C. J., dissenting

property rights in certain submerged lands. 521 U. S., at
281–283.
  As we explained in Papasan v. Allain, 478 U. S. 265
(1986), there are “certain types of cases that formally meet
the Young requirements of a state official acting inconsis
tently with federal law but that stretch that case too far
and would upset the balance of federal and state interests
that it embodies.” Id., at 277. This is one of those cases.
  In refusing to extend Ex parte Young to claims that
involve “special sovereignty interests,” the Court in Coeur
d’Alene Tribe warned against a rote application of the Ex
parte Young fiction:
        “To interpret Young to permit a federal-court action
    to proceed in every case where prospective declaratory
    and injunctive relief is sought against an officer,
    named in his individual capacity, would be to adhere
    to an empty formalism and to undermine the principle
    . . . that Eleventh Amendment immunity represents a
    real limitation on a federal court’s federal-question ju
    risdiction. The real interests served by the Eleventh
    Amendment are not to be sacrificed to elementary me
    chanics of captions and pleading. Application of the
    Young exception must reflect a proper understanding
    of its role in our federal system and respect for state
    courts instead of a reflexive reliance on an obvious fic
    tion.” 521 U. S., at 270.
                              B
   It is undisputed that petitioner’s complaint alleges an
ongoing violation of federal law by a state official and
seeks only prospective relief. If this were a “traditional Ex
parte Young action,” Seminole Tribe, supra, at 73, peti
tioner might very well be able to pursue its claims under
that case. This, however, is anything but a traditional
case—and petitioner is anything but a typical Ex parte
Young plaintiff.
6    VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART
                  ROBERTS, C. J., dissenting

   Unlike the plaintiffs in Ex parte Young—and, for that
matter, unlike any other plaintiff that has ever sought to
invoke Ex parte Young before this Court—petitioner is a
state agency seeking to sue officials of the same State in
federal court. The Court is troubled by this novelty, ante
at 12–13, but not enough. See Free Enterprise Fund v.
Public Company Accounting Oversight Bd., 561 U. S. ___,
___ (2010) (slip op., at 25) (“Perhaps the most telling indi
cation of [a] severe constitutional problem . . . is the lack of
historical precedent” (internal quotation marks omitted));
cf. Alden, 527 U. S., at 743–745; Printz v. United States,
521 U. S. 898, 905–910, 918, 925 (1997). This is especially
true in light of the “presumption” we articulated more
than 120 years ago in Hans v. Louisiana, that States are
immune from suits that would have been “anomalous and
unheard of when the Constitution was adopted.” Hans,
134 U. S., at 18; see also Alden, supra, at 727 (invoking
presumption).
   Accordingly, when determining whether to lift the bar of
sovereign immunity, we have “attribute[d] great signifi
cance” to the absence of analogous suits “at the time of the
founding or for many years thereafter.” Federal Maritime
Comm’n, 535 U. S., at 755. This sort of suit was not only
anomalous and unheard of at the time of the founding; it
was anomalous and unheard of yesterday. The Hans
presumption applies here with full force.
   The Court speculates that these suits have not previ
ously arisen because the necessary conditions—state
agencies pursuing a federal right free of internal state
veto—are themselves novel. See ante, at 12; see also ante,
at 3–4 (KENNEDY, J., concurring). Even if true, that sim
ply highlights the fact that this case is not suitable for
mere rote application of Ex parte Young.
   In addition to its novel character, petitioner’s complaint
“conflicts directly with the principles of federalism that
underlie the Eleventh Amendment.” Pennhurst, 465 U. S.,
                 Cite as: 563 U. S. ____ (2011)            7

                   ROBERTS, C. J., dissenting

at 106. In Alden, we held that state sovereign immu-
nity prohibited Congress from authorizing “private suits
against nonconsenting States in their own courts.” 527
U. S., at 749. We explained that such power would permit
one branch of state government, the “State’s own courts,”
“to coerce the other branches of the State” and “to turn the
State against itself.” Ibid.
  Here the Court goes further: this suit features a state
agency on one side, and state executive officials on the
other. The objection in Alden was that the Federal Gov
ernment could force the State to defend itself before itself.
Here extending Young forces the State to defend itself
against itself in federal court.
  Both sides in this case exercise the sovereign power of
the Commonwealth of Virginia. Petitioner claims the title
of “The Commonwealth of Virginia” in its complaint, App.
10; respondents are state officials acting in an official
capacity. Whatever the decision in the litigation, one
thing is clear: The Commonwealth will win. And the
Commonwealth will lose. Because of today’s holding, a
federal judge will resolve which part of the Common
wealth will prevail.
  Virginia has not consented to such a suit in federal
court; rather, petitioner has unilaterally determined that
this intramural dispute should be resolved in that forum.
This is precisely what sovereign immunity is supposed to
guard against. See ante, at 10 (“The specific indignity
against which sovereign immunity protects is the insult to
a State of being haled into court without its consent”).
That indignity is compounded when the State is haled into
federal court so that a federal judge can decide an internal
state dispute.
  The Court is wrong to suggest that Virginia has no
sovereign interest in determining where such disputes will
be resolved. See ante, at 10–11, and n. 6. It is one thing
for a State to decide that its components may sue one
8     VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                        v. STEWART
                   ROBERTS, C. J., dissenting

another in its own courts (as Virginia did here); it is quite
another thing for such a dispute to be resolved in federal
court against the State’s wishes. For this reason, the
Court’s examples of other suits pitting state entities
against one another are inapposite. In each of those hy
potheticals, the State consented to having a particular
forum resolve its internal conflict. That is not true here.3
   In sum, the “special sovereignty interests” implicated
here make this case “sufficiently different from that giving
rise to the traditional Ex parte Young action so as to pre
clude the availability of that doctrine.” Seminole Tribe,
517 U. S., at 73. I would cling to reality and not extend
the fiction of Ex parte Young to cover petitioner’s suit.
                             II
   The Court offers several justifications for its expansion
of Ex parte Young. None is persuasive.
   The Court first contends that whether the Ex parte
Young fiction should be applied turns only on the “relief
sought” in a case. Ante, at 8–9 (internal quotation marks
omitted). The Court is correct that several of our prior
cases have focused on the nature of the relief requested.
See, e.g., Edelman, 415 U. S., at 664–671. That may well
be because “the difference between the type of relief
barred by the Eleventh Amendment and that permitted
——————
  3 Sovereign immunity principles would of course not prohibit this

Court from reviewing the federal questions presented by this suit if it
had been filed in state court. See ante, at 11. We have held that “it is
inherent in the constitutional plan that when a state court takes
cognizance of a case, the State assents to appellate review by this Court
of the federal issues raised in the case whoever may be the parties to
the original suit, whether private persons, or the state itself.” McKes
son Corp. v. Division of Alcoholic Beverages and Tobacco, Fla. Dept. of
Business Regulation, 496 U. S. 18, 30 (1990) (internal quotation marks
and citation omitted). By contrast, there is nothing “inherent in the
constitutional plan” that warrants lower federal courts handling
intrastate disputes absent a State’s consent.
                 Cite as: 563 U. S. ____ (2011)            9

                   ROBERTS, C. J., dissenting

under Ex parte Young will not in many instances be that
between day and night.” Id., at 667. But the Court is
wrong to draw a negative implication from those cases and
categorically conclude that there can be no other basis for
determining whether to extend Ex parte Young’s fiction.
   The thrust of the Court’s argument appears to be that,
because the relief sought here is no different from that
which could be sought in a suit by a private protection and
advocacy system, the doctrine of Ex parte Young should
also apply to a suit brought by a state system. Ante, at 7–
9. But private entities are different from public ones:
They are private. When private litigants are involved, the
State is not turned against itself.
   Contrary to the Court’s suggestion, see ante, at 9, there
is indeed a real difference between a suit against the State
brought by a private party and one brought by a state
agency. It is the difference between eating and cannibal
ism; between murder and patricide. While the ultimate
results may be the same—a full stomach and a dead
body—it is the means of getting there that attracts notice.
I would think it more an affront to someone’s dignity to be
sued by a brother than to be sued by a stranger. While
neither may be welcomed, that does not mean they would
be equally received.
   The Court also contends that petitioner’s ability to sue
state officials in federal court “is a consequence of Vir
ginia’s own decision to establish a public [protection and
advocacy] system.” Ibid. This cannot mean that Virginia
has consented to an infringement on its sovereignty. That
argument was rejected below, and petitioner did not seek
certiorari on that issue. See Virginia v. Reinhard, 565
F. 3d 110, 116–118 (CA4 2009); Pet. for Cert. i.
   Instead the Court claims that “Virginia has only itself to
blame”—if it wanted to avoid its current predicament, it
could have chosen to establish a private entity instead.
Ante, at 9–10, and n. 5; see also ante, at 3 (KENNEDY, J.,
10   VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART 

                  ROBERTS, C. J., dissenting


concurring). But I am aware of no doctrine to the effect
that an unconstitutional establishment is insulated from
challenge simply because a constitutional alternative is
available. And here the public and private systems are
not interchangeable alternatives in any event.
   The Court’s analysis is also circular; it wrongly assumes
Virginia knew in advance the answer to the question
presented in this case. Only after concluding that Ex parte
Young applies to this arrangement—that for the first time
in history a state agency may sue an unwilling State in
federal court—can the Court suggest that Virginia know
ingly exposed its officers to suit in federal court.
   In a similar vein, the Court asserts that because Vir
ginia law authorizes petitioner to exercise independent
litigating authority, petitioner should be treated the same
“as any other litigant.” Ante, at 13. But petitioner is not
like any other litigant. While it is true petitioner enjoys
some independence from the State’s executive branch, that
does not mean petitioner is independent from the State.
As noted, petitioner certainly views itself as “The Com
monwealth of Virginia,” App. 10, and would presumably
invoke sovereign immunity itself if sued. As a matter of
sovereign immunity law, it should make no difference how
a State chooses to allocate its governmental powers among
different state agencies or officials.
   The Court is wrong to suggest that simply because
petitioner possesses independent litigating authority, it
may sue state officials in federal court. See ante, at 13
(“the Eleventh Amendment presents no obstacle” since it
“was Virginia law that created [petitioner] and gave it the
power to sue state officials”). There is more to this case
than merely whether petitioner needs the approval of the
Attorney General to sue, and the Virginia Code provisions
cited by the Court say nothing about actions against the
State in federal court.
   If independent litigating authority is all that it takes,
                  Cite as: 563 U. S. ____ (2011)           11

                   ROBERTS, C. J., dissenting

then scores of state entities now “suddenly possess the
authority to pursue Ex parte Young actions against other
state officials” in federal court. Reinhard, supra, at 124.
There would be no Eleventh Amendment impediment to
such suits. Given the number of state agencies across the
country that enjoy independent litigating authority, see,
e.g., Brief for State of Indiana et al. as Amici Curiae 11–
13, the Court’s decision today could potentially lead to all
sorts of litigation in federal courts addressing internal
state government disputes.
   And there is also no reason to think that the Court’s
holding is limited to state agency plaintiffs. According to
the Court’s basic rationale, state officials who enjoy some
level of independence could as a matter of federal law
bring suit against other state officials in federal court.
Disputes that were formerly resolved in state cabinet
rooms may now appear on the dockets of federal courts.
                        *     *     *
  No one questions the continued vitality or importance of
the doctrine announced in Ex parte Young. But Ex parte
Young was about affording relief to a private party against
unconstitutional state action. It was not about resolving
a dispute between two different state actors. That is a
matter for the State to sort out, not a federal judge.
  Our decision in Chisholm v. Georgia, 2 Dall. 419
(1793)—permitting States to be sued by private parties in
federal court—“created such a shock of surprise” through
out the country “that the Eleventh Amendment was at
once proposed and adopted.” Principality of Monaco v.
Mississippi, 292 U. S. 313, 325 (1934). It is fair to say that
today’s decision will probably not trigger a similar re
sponse. But however much their practical functions and
prominence may have changed in the past 218 years, the
States remain a vital element of our political structure.
Sovereign immunity ensures that States retain a stature
12   VIRGINIA OFFICE FOR PROTECTION AND ADVOCACY
                       v. STEWART
                  ROBERTS, C. J., dissenting

commensurate with their role under the Constitution.
Allowing one part of the State to sue another in federal
court, so that a federal judge decides an important dispute
between state officials, undermines state sovereignty in
an unprecedented and direct way. The fiction of Ex parte
Young should not be extended to permit so real an
intrusion.
   Because I believe the Court’s novel expansion of Ex
parte Young is inconsistent with the federal system estab
lished by our Constitution, I respectfully dissent.